DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-5, and 7-13 are currently pending.
Claims 3 and 6 have been canceled.
Claims 12 and 13 are withdrawn from consideration.

Response to Amendments
Applicant’s amendments filed 11/03/2021 have been entered.
Claims 1-2, 4-5, and 7-10 have been amended. Claims 3 and 6 have been canceled. Claims 11-13 have been added.
Claims 12 and 13 are withdrawn due to election by original presentation as explained below.
The Section 112(b) rejections have been withdrawn due to Applicant’s amendments.
New Section 112(a) rejections have been implemented due to Applicant’s amendments.
The Section 102 rejections have been withdrawn due to Applicant’s amendments.
New Section 103 rejections have been implemented to reflect Applicant’s amendments.



Election/Restrictions
Newly submitted claims 12 and 13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claims 1-10 are drawn towards a product, namely a protective glass; whereas claims 12 and 13 are drawn to a different statutory class, namely a method of manufacturing.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12 and 13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2,
There appears to be no support in the specification for the use of three different glasses (i.e. a first glass, a second glass, and a third glass) which each have a first, second, and third compressive stress layer, respectively. The specification and original claim 3 appears to only discuss a single glass layer which undergoes multiple chemical strengthening treatments to form superposed compressive stresses within the same glass. That is, it appears the specification only has support for a single glass undergoing a first, second, and more chemical strengthening treatments resulting in superposed chemical stress profiles and not three different glasses having the claimed compressive stress properties.
Regarding claims 4 and 5,
Claims 4 and 5 are rejected due to their dependency on claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,
The combination of limitations requiring a first glass having a first compress stress layer, a second glass having a second compressive stress layer, and a third glass having a third compressive stress layer all three of which obtain a superposed compressive stress and a depth of compress stress are indefinite in view of the specification. That is, the specification details the superposed compressive stress is a result of second or more chemical strengthening treatments of a single glass layer and are not three different glass layers having superposed compressive stresses (i.e. a single glass layer having multiple compressive stress profiles; see pars. 0015 and 0034 of Applicant’s PGpub). Thus, it is unclear if the claim is intending the “first glass”, the “second glass”, and the “third glass” to be a single glass with three different superposed compress stress properties with different compressive stress depths or if they are three separate glass layers having three different and separate compressive stress properties and depths as “superposed” implies overlaying or coinciding with one another in which it is unclear how that would be the case with three distinct layers.
Regarding claims 4 and 5,
Claims 4 and 5 are rejected due to their dependency on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 2014/0102144 A1).
Regarding claim 1,
Yamanaka teaches glass for use as a cover glass in flat panel devices such as mobile phones or personal digital assistant devices in order to provide improved protection by improving various properties and thus may be considered a protective glass (Yamanaka: abstract; par. 0002-0006, 0072, and 0205-0208). The protective glass comprises a compressive stress layer of a certain depth formed on the surface of the glass through a chemical strengthening treatment (Yamanaka: abstract; par. 0001, 0015, and 0068). The protective glass has a thickness of 0.8 mm in Examples 1-3, which is within the disclosed range of 0.2 to 2.0 mm (Yamanaka: Tables 1 and 2).
The chemical treatments of Yamanaka results in a compressive stress property of 600 MPa or greater, which overlaps with the disclosed 300-1100 MPa and the resulting depth of compressive stress of 15 µm or more which overlaps with the disclosed 10 to 90 µm (Yamanaka: par. 0068). Thus, there appears to be no structural difference between the final product of the claimed glass and the glass disclosed by Yamanaka. The first and second chemical strengthening treatments of Yamanaka may result in the same compressive stress property and depth of compressive stress and thus there is no apparent structural difference between the glass of 
The protective glass of Yamanaka teaches the glass chemical composition may comprise, in terms of mol%, 50 to 80% of SiO2, 2 to 25% of Al2O3, 0 to 10% of Li2O, 0 to 18% of Na2O, 0 to 10% of K2O, 0 to 15% of MgO, 0 to 5% of CaO, and 0 to 5% of ZrO2 which overlaps with the claimed compositional proportions (Yamanaka: par. 00194-00197). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Yamanaka is silent towards the protective glass having a dielectric constant of 8.0 to 9.8 at room temperature and ant an operating frequency of 1 kHz. 
However, Yamanaka teaches the disclosed structure, properties, and composition for the protective glass as explained above. Therefore, the glass of Yamanaka is expected to exhibit the same properties such as the claimed dielectric constant when measured under the claimed conditions. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and 
Regarding claim 9,
Yamanaka teaches the protective glass required by claim 1. Yamanaka is silent towards the light transmittance and is thus silent towards the light transmittance of the glass being above 90% in the visible light wavelength range of 380 to 780 nm.
However, Yamanaka teaches the disclosed structure, properties, and composition for the protective glass as explained in the rejection of claims 1-6 and 10 above. Therefore, the glass of Yamanaka is expected to exhibit the same properties such as the claimed light transmittance. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 11,
Yamanaka teaches the protective glass required by claim 1. As stated above, the protective glass of Yamanaka teaches the glass chemical composition may comprise, in terms of mol%, 50 to 80% of SiO2, 2 to 25% of Al2O3, 0 to 10% of Li2O, 0 to 18% of Na2O, 0 to 10% of K2O, 0 to 15% of MgO, 0 to 5% of CaO, and 0 to 5% of ZrO2 (Yamanaka: par. 00194-00197). The claim requiring “an increase of alkali metal content in the glass from 11.5 to 24.5 mol% In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
In this case, there appears to be no structural difference between the claimed final structure in the claimed protective glass product and the protective glass product of Yamanaka as the resulting alkali metal content of Yamanaka, which is strengthened using the same types of ion exchange materials as disclosed in Applicant’s specification, may be calculated from 0 to 10% for Li2O, 0 to 18% of Na2O, and 0 to 10% of K2O resulting in a range of about 0 to 25 mol% of alkali metal content which overlaps with the end point of 24.5 mol%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Kaneko et al. (JP 2004/240548 A; machine translation provided by Applicant).
Regarding claim 7,
Yamanaka teaches the protective glass required by claim 1. Yamanaka is silent towards the protective glass having a surface waviness of 0.10 to 0.50 µm. It is noted that Applicant’s specification does not provide a special or specific definition for a “surface waviness”. Therefore, any measure of a surface “waviness” or unevenness with the claimed dimensions will satisfy the limitation.
Kaneko teaches a glass plate for use as a cover glass for pen input devices (Kaneko: abstract). The cover glass preferably has a transparent layer with aa surface profile, which is described as having a waviness shape, with an average surface roughness (Ra) of between 0.10 to 0.30 µm and a maximum protrusion height (Rp) of from 0.5 to 2.00 µm which can both be considered a form of “surface waviness” resulting in a “surface waviness” overlapping with the claimed range of from 0.35 to 0.50 µm to provide improved writing quality if the cover glass plate is utilized as a touch display device (Kaneko: abstract; Figs 2 and 3; par. 1 and 2). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Yamanaka and Kaneko are in the corresponding field of glass sheets for use in electronic display devices. Therefore, it would have been obvious to one of ordinary skill in the art to configure the protective glass of Yamanaka with a transparent layer having the claimed surface 
Regarding claim 8,
Yamanaka in view of Kaneko teaches the protective glass required by claim 7. The limitations requiring a surface waviness “after physical thinning” and “after chemical thinning” are product by process limitations. Kaneko teaches multiple surface waviness dimensions such as Ra and Rp which overlap with both of the claimed ranges of 0.05 to 0.50 µm and 0.10 to 0.80 µm, thus there appears to be no structural difference between the overlapping surface waviness of Kaneko and the claimed surface waviness obtained by the physical and chemical thinning process steps. Further, Drawings 2 and 3 of Kaneko show a difference in in the surface waviness in a vertical direction.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Matsuda et al. (US 2014/0248495 A1).
 Regarding claim 10, 
Yamanaka teaches the protective glass required by claim 1. Yamanaka does not explicitly teach wherein the protective glass has a thickness between 1.6 and 2.0 mm. However, the thickness range of 1.5 mm or less of Yamanaka is substantially close to the amended claim range with a broader range being present in the disclosure and the original claims of 0.2 to 2.0 mm. 1.5 mm or less for the thickness of Yamanaka is substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  Additionally, such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
It is further noted that Matsuda teaches it is known in the cover glass art for use in display panels in devices such as mobile phones to have thicknesses which overlap the taught thicknesses in Yamanaka, the claimed invention, and the disclosed invention in the specification. That is, Matsuda teaches a chemically strengthened glass for use as cover glasses for displays (protective glass) (Matsuda: abstract; par. 0001-0002). The protective glass comprises a compressive stress layer overlapping with the disclosed compressive stress properties and depth of compressive stress layer and is formed on the surface of the glass through an ion exchange Matsuda: abstract; par. 0006-0007, 0025-0027, 0040, 0042, and throughout the disclosure). The protective glass has a thickness of from 2 mm or smaller which overlaps with the claimed 1.6 to 2.0 mm (Matsuda: par. 0118). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Yamanaka and Matsuda are in the corresponding field of protective cover displays for use in mobile phones. Therefore, it would have been obvious to one of ordinary skill in the art to select a thickness for the protective glass of Yamanaka which overlaps with the claimed thickness to provide a protective glass with the appropriate stress and strength for use in the desired applications as taught by Matsuda.

Response to Arguments
Applicant’s arguments filed 11/03/2021 have been fully considered but they are not found persuasive. Applicant’s arguments directed towards the 112(b) and 102 rejections are moot as those rejections have been withdrawn.
Applicant argues that Yamanaka alone or in combination does not teach or suggest the claimed dielectric constant of 8.0 to 9.8, at room temperature and at an operating frequency of 1 kHz. Applicant cites that Yamanaka does not teach the claimed range of ZnO being present in the range of 0 to 2.5 mol% which is critical for unique physiochemical properties and low cost and could protect against skin damage. Applicant provides a reference that shows the antimicrobial properties in biomedical applications.
This argument is not found persuasive as the range required by the claims and cited by Applicant is 0 to 2.5 mol%. Since the range includes 0% that means the ZnO does not have to present in the glass composition to satisfy the claims as 0% means there is no ZnO present. Further, as to the advantages provided by Applicant, the reference cited is in a completely different field as the claimed and disclosed invention. The disclosed invention is drawn towards a protective glass for a touch control system as opposed to the biomedical and dental filling applications cited by Applicant. Further, the specification does not describe or discuss biomedical advantages of ZnO but explains that ZnO is a network intermediate oxide with advantageous melt ability for glass at high temperatures and can improve the strength and dielectric constant and is preferably below 2% (See Applicant’s PGpub: par. 0046). If this is the intended advantageous effect of the claimed invention, then it must be claimed to require the ZnO to be present. Additionally, no criticality can be shown with the provided data, as there is no evidence that ZnO not being present or being present over 2.5% always yields a negative effect while inside the range of greater than 0% to 2.5 % always yields a critical improvement.
Applicant argues that Yamanaka teaches an example of 0.8 mm for the thickness of the glass, but that the disclosed range of 0.2 to 2.0 mm is critical. Applicant alleges the range results in obtaining superior and unexpected features provided in the examples which are not presented in Yamanaka.
The arguments are not found persuasive as 0.8 mm anticipates the alleged thickness range of 0.2 to 2.0 mm and thus cannot be overcome by an assertion of criticality. Further, it is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). It is further noted that in order to establish unexpected results over a claimed range, In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II. Additionally, the claims must be commensurate in scope with the proffered data to provide a nexus between the claims and the data establishing evidence of unexpected results. See MPEP 716.02(d).
In this case, all of the examples appear to be cut to a thickness of 0.7 mm which is within the range disclosed by Yamanaka and outside the narrowed claim range of 1.6 to 2.0 mm. There is also no comparative data outside the claimed range such as above 2.0 mm or below 0.2 mm and not enough exemplary data inside the alleged critical range such as a data point at 0.2 mm and a data point at 2.0 mm. The alleged critical range of 0.2 to 2.0 mm is also not present in the claims and the narrower range of 1.6 to 2.0 mm is only in a dependent claim and does not include the 0.7 mm. Applicant has also not explained the unexpected or improved property of advantageous effect. As such, the argument towards criticality for the disclosed thickness range of 0.2 to 2.0 mm is not found persuasive.
Applicant’s arguments with respect to the compressive stress properties in view of Yamanaka are moot as these limitations are not being addressed by the Yamanaka reference.
Applicant argues the chemical compositional proportions are critical as shown in the examples.
The argument is not found persuasive as the data provided is insufficient to support the claim to criticality as will be explained below and the critical aspects or advantages have not been explained by Applicant. Further, it is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). It is further noted that in order to In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II. Additionally, the claims must be commensurate in scope with the proffered data to provide a nexus between the claims and the data establishing evidence of unexpected results. See MPEP 716.02(d).
That is, regarding the alleged critical compositional proportions, Applicant appears to argue in the context of ZnO being present as being part of the alleged unexpected and surprising advantages. However, the claims require 0% (reads on zero ZnO being present) to 2.0% in which Example 4 is outside this range with a 2.5 % example that satisfies the alleged advantages and Comparative example 2 having 0.200 mol% which is within the claimed range and not satisfying the properties. Thus, in terms of ZnO the data does not appear to support applicant’s allegation that it is necessary in the claimed range to provide the alleged benefits. Applicant does not appear to specifically argue criticality for the other oxide ranges, but there is not enough data exploring all of the alleged critical ranges of the oxides. For example, K2O has a lowest mol% example of 4 mol% which is not close to the lower end of the range of 1.5 mol% and thus does not disclose data at the lower end of the range and has no data close to outside the alleged range such as 1-1.4 mol% for comparative data. MgO also has no data higher than 7.7 mol% but the range extends up to 11 mol % and thus does not have data at the upper end of the range. There appears to be no examples which detail the full extent of the 0 to 2.0 mol% for ZrO2 as there is no example detailing 0 mol% of the ZrO2. LiO2 also does not have data at the upper end of the range as the highest amount is 2.0 mol% but the range extends to 2.5 mol%. For at least these reasons, the data is insufficient to prove criticality to all of the claimed compositional 
Applicant further argues with respect to the dielectric constant and transmittance properties that the rejection should be withdrawn due to the previously argued criticality and would have different properties.
The argument is not found persuasive for the reasons previously cited. That is, the arguments towards criticality and superior and unexpected results are not found persuasive. Regarding the arguments that Yamanaka would result in different properties, Applicant has not explained what the structural differences are which would result in different properties or provided evidence on how they are different, but has merely stated they are critical and different. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2145 I.
Applicant argues that Yamanaka in view of Kaneko does not teach the narrowed range of from 0.35 to 0.50 microns for a surface waviness.
The argument is not found persuasive as Applicant’s specification does not provide a special or specific definition for a “surface waviness”. Therefore, any measure of a surface “waviness” or unevenness with the claimed dimensions will satisfy the limitation. Kaneko teaches a glass plate for use as a cover glass for pen input devices (Kaneko: abstract). The cover glass preferably has a transparent layer with aa surface profile, which is described as having a waviness shape, with an average surface roughness (Ra) of between 0.10 to 0.30 µm and a maximum protrusion height (Rp) of from 0.5 to 2.00 µm which can both be considered a form of Kaneko: abstract; Figs 2 and 3; par. 1 and 2). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. Thus, Yamanaka in view of Kaneko does teach the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783